DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13, 17, 18  is/are rejected under pre-AIA  35 U.S.C. 102b as being  clearly anticipated by Levin
	Levin discloses in reference to claim:
13. In an electronic smoking device, a heating device, comprising an elongated bulb 53 configured to receive and retain therein a heating element (filament) wherein the heating device is in electrical communication with a battery of the electronic smoking device and wherein the heating device is in fluid communication with an inhalation material of the electronic smoking device.
17. The heating device of claim 13, wherein the bulb 53 is substantially cylindrical in shape.
18. The heating device of claim 13, wherein the bulb 53 comprises glass, quartz, or combinations thereof.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al. (US 2013/0298905A1) in view of Ratner (US 4968490) or Lundy (US 1535486) or Burruss, Jr. (US 4303083) .
Levin discloses in reference to claim:
1. In an electronic smoking apparatus, a heating device, comprising: a heating element disposed and encased inside a bulb 53, wherein a portion of the heating element is exposed exterior of the bulb, the portion delimiting at least one electrical contact; wherein the heating device is in electrical communication with a battery of the electronic smoking device and wherein the heating device is in fluid communication with an inhalation material of the electronic smoking device.
	Levin does not explicitly disclose the bulb including a reservoir configured to receive and retain an inhalant material.  Note Levin discloses a bulb intended to directly contact the vaporizable material. 
	Ratner, Lundy, and Burruss, Jr. disclose bulb type heating elements for directly heating and creating an inhalable vapor.  
	The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

	One of ordinary skill in the art would have found it obvious to modify the heating device of Levin to include a bulb type heating device including a reservoir configured to receive and retain an inhalant material as taught by Ratner, Lundy or Burruss, Jr. under at least KSR rationale A, C or D as a way to keep the inhalant in good thermal contact with the heating bulb. 
	

2. The heating device of claim 1, wherein the reservoir comprises an indentation in the surface of the bulb.  See Ratner 
    PNG
    media_image1.png
    433
    921
    media_image1.png
    Greyscale
Lundy 
    PNG
    media_image2.png
    390
    992
    media_image2.png
    Greyscale
or  Burruss, Jr. 
    PNG
    media_image3.png
    419
    837
    media_image3.png
    Greyscale

3. The heating device of claim 1, wherein the reservoir comprises a protrusion extending from the surface of the bulb.
4. The heating device of claim 1, wherein the bulb comprises glass, quartz, or combinations thereof. Ratner, Lundy and Burruss disclose glass,  and quartz.
5. The heating device of claim 1, wherein the heating element comprises a wire. Ratner, Lundy and Burruss disclose  a wire heating element.

6. The heating device of claim 1, wherein the heating element comprises a coil. Ratner, Lundy and Burruss disclose a coil heating element.
8. The heating device of claim 1, wherein the bulb comprises beveled ends. Levin discloses a bulb with beveled end. 
    PNG
    media_image4.png
    532
    1041
    media_image4.png
    Greyscale

9. The heating device of claim 1, wherein the heating element extends from both ends of the bulb, thereby delimiting an anode and a cathode. See Burruss.
10. The heating device of claim 1, further comprises a sealing element sealing the heating element inside the bulb. Note Levin, Ratner, Lundy and Burruss disclose a sealed bulb. 
11. The heating device of claim 1, wherein the electrical contact is flush with an end of the bulb. See Ratner and Lundy.
12. The heating device of claim 11, wherein a magnetic connector is disposed about the electrical contact.
Claims 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al. (US 2013/0298905A1) in view Burruss, Jr. (US 4303083) or Lundy (US 1535486).
Levin discloses the claimed invention except in reference to claim:

14. The heating device of claim 13, including a through-bore disposed lengthwise through the bulb, the through-bore configured to receive and retain therein the heating element. 
	Levin discloses the bulb (heater) may be any bulb suitable for sufficiently heating the substance to vaporize an active ingredient therein for inhalation by the user.
	Burruss discloses a bulb heater having a through-bore disposed lengthwise through the bulb, the through-bore configured to receive and retain therein the heating element. 
    PNG
    media_image3.png
    419
    837
    media_image3.png
    Greyscale

16. The heating device of claim 13, wherein the bulb includes a protrusion, the protrusion comprising a reservoir to receive and retain inhalant material.
Lundy discloses a bulb heater having a protrusion, the protrusion comprising a reservoir to receive and retain inhalant material. 
    PNG
    media_image2.png
    390
    992
    media_image2.png
    Greyscale

	One of skill in the art would find it obvious to modify the Levin device to include the bulb heaters as taught by Burruss or Lundy at least under KSR rationale A, C or D D as a way to keep the inhalant in good thermal contact with the heating bulb. 




Claim 7 	 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Ratner, or Lundy or Burruss and further in view of Myers (US 3037139)
	Levin in view of Ratner or Lundy or Burruss disclose the claimed invention except in reference to claim:
7.  The heating device of claim 1, wherein the heating element comprises a ribbon. 
	Myers discloses an incandescent lamp bulb similar to those disclosed in Ratner and Lundy wherein the incandescent filament takes the form of a ribbon. 
	Since it was obviously known in the art to used ribbon type incandescent filaments , it would have been obvious to one of skill to provide such a ribbon filament in modified Levin device as the filament in the Ratner or Lundy or Burruss heating bulbs.  
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of  Ratner or Lundy and further in view of  in view of Buquor et al. (US 2788501)
	Levin in view of Ratner or Lundy disclose the claimed invention except in reference to claim:

12.  The heating device of claim 11, wherein a magnetic connector is disposed about the electrical contact.  
	Buquor discloses an electrical connector for a lamp bulb similar to Ratner or Lundy wherein a magnetic connector is disposed about the electrical contact.  
It would have been obvious to one of skill at least under KSR rationale A, C or D to provide such a magnetic electrical contact as an improvement in in either of the Ratner or Lundy devices, since it was known in the art as an effective connection means, the modification of Levin then including the magnetic connector about electrical contact. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc 

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761